                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


WALTER STOBBE,                          :     CASE NO: 2:21cv-2073

                                        :     JUDGE MORRISON
                    Plaintiff,
                                        :     MAGISTRATE JUDGE JOLSON
      v.
                                        :
DONALD J. TRUMP, et al.,
                                        :
                    Defendants.

                                      ORDER

      This matter is before the Court for consideration of a Report and

Recommendation issued by Magistrate Judge Jolson on May 6, 2021. (ECF No. 3).

The time for filing objections has passed, and no objections have been filed.

Therefore, the Court ADOPTS the Report and Recommendation. For the reasons

set forth in the Report and Recommendation, the Court DISMISSES Mr. Stobbe’s

Complaint in its entirety. (ECF No. 1.) The Clerk shall enter judgment accordingly

and terminate the case from the Court’s docket.

      IT IS SO ORDERED.



                                       /s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE
